Citation Nr: 0705767	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-33 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right and left knee 
conditions.

2.  Entitlement to service connection for low back condition.


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 until 
August 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for right and left knee conditions and a 
low back condition.


FINDINGS OF FACT

1.  No competent evidence exists that the veteran's right and 
left knee conditions were present in service or were 
otherwise related to service. 

2.  No competent evidence exists that the veteran's low back 
condition was present in service or was otherwise related to 
service. 

CONCLUSIONS OF LAW

1.  Right and left knee conditions were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006). 

2.  Low back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1131, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that links a current disability to 
symptoms that began in service and continues to the present.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

A.  Right and Left Knee Conditions

The veteran claims that his knee problems are due to 
strenuous military training.  The service medical records are 
absent for any right or left knee condition.

The first medical document of record noting treatment for his 
knees is dated 2001 where he was diagnosed with 
patellofemoral chondrosis of the right knee.  The veteran 
related his knee problem to in-service training.  Again, in 
September 2002, the veteran was noted as having a sprained 
right knee which he related to his in-service training.

The Board must note the lapse of many years between the 
veteran's separation from service (1982) and the first 
documented treatment for the claimed disorder (2001).  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Additionally, the veteran's statements alone are insufficient 
to establish the etiology of the right and left knee 
conditions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Since the medical evidence has not attributed the veteran's 
right and left knee conditions to service, there is no basis 
upon which service connection can be granted.  Therefore, the 
veteran's claim must be denied.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is inapplicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Low Back Condition

The veteran claims that his back problems are due to 
strenuous military training.  The service medical records are 
absent for any back condition.  The first medical document of 
record noting treatment for his back is dated 1998 where he 
was seen for back pain.  In 2002 and 2005, the veteran was 
treated for a lumbar strain.  

The Board must note the lapse of many years between the 
veteran's separation from service (1982) and the first 
documented treatment for the claimed disorder (1998).  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Additionally, the veteran's statements alone are insufficient 
to establish the etiology of the back condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Since the medical evidence has not attributed the veteran's 
back condition to service, there is no basis upon which 
service connection can be granted.  Therefore, the veteran's 
claim must be denied.  As the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Mar. 2003, June 2003, Jan. 2005).  As such, 
VA fulfilled its notification duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  He has been told what he 
must show, and there is no indication of prejudice to the 
veteran based on the timing of the notice.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  
In April 2006, the veteran was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  While VA 
examinations have not been performed, examinations at this 
time would not be of any assistance in adjudicating the 
claims because of the absence of any service records document 
back or knee problems during service and the absence of any 
evidence showing pertinent disability until many years after 
service.  Hence, VA has fulfilled its duty to assist the 
appellant in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for right and left knee 
conditions is denied.

Entitlement to service connection for low back condition is 
denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


